REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 6/6/2022.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. This examiner's amendment is based on the applicant reply (5/6/2022) of response to restriction requirement of 4/29/2022 (election without traverse). The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
Claims 1-12 (canceled).

Allowable Subject Matter
Claims 13, 15 and 36-51 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 13, the closest prior art are US 20190049495 of Ofek and “Single-qubit quantum memory exceeding 10-minute coherence time” of Wang et al; Nature Photonics 11, 10 (2017): 646-650.

Regarding Claim 13, Ofek teaches a digital-to-analog converter (DAC) card for controlling qubits in a quantum information processing (QIP) system, comprising: a digital logic component having: a waveform generator for each output of the DAC card, wherein each output controls one or more optical beams for a separate qubit of the QIP system; and a pair of tables that collectively provide commands to the waveform generator, a first table of the pair of tables being a function table and a second table of the pair of tables being an instruction table, the function table defining a parametrized function to be generated by the waveform generator and the instructions table defining subroutine calls to the function table or conditional loop instructions for the function table; and one or more DAC components, each DAC component providing one or more of the outputs of the DAC card, each DAC component receiving the parametrized function generated by the one or more waveform generator to generate the one or more outputs, wherein the parametrized function is in digital form and the one or more outputs are in analog forms. Wang teaches a system providing outputs controlling one or more optical beams for a qubit, wherein a direct digital synthesizer (DDS) as a useful type of waveform generator for providing outputs controlling one or more optical beams for a qubit.

But none of them teaches that wherein the parametrized function defined by the function table is a spline curve having a plurality of segments, and parameters for each segment of the plurality of segments of the spline curve include one or more of an amplitude, a phase, or a frequency.

The prior art taken either singly or in combination fails to anticipate or fairly suggest a digital-to-analog converter (DAC) card further comprising:
wherein the parametrized function defined by the function table is a spline curve having a plurality of segments, and parameters for each segment of the plurality of segments of the spline curve include one or more of an amplitude, a phase, or a frequency,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 15 and 36-51 are also allowed due to their dependence on claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872